Citation Nr: 1018256	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-05 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2007 rating decision in which the RO, inter alia, 
denied an increased rating for PTSD.  In May 2008, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2009, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the January 2007 claim for increase, the 
Veteran's psychiatric symptoms have primarily included 
depressed mood, irritability, nightmares, flashbacks, sleep 
disturbance, some anxiety, and social isolation; overall, 
these symptoms are indicative of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal). 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim an 
increased rating for service-connected PTSD, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA; this letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  
The July 2007 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the January 2007 letter-which meets the content of 
notice requirements described in Dingess/Hartman and 
Pelegrini-also meets the VCAA's timing of notice 
requirement.

The Board notes that a July 2008 post-rating letter and the 
January 2009 SOC set forth the relevant rating criteria for 
evaluating the Veteran's PTSD; this notice suffices, in part 
for Dingess/Hartman.  While the claim was not readjudicated 
after the Veteran was provided the rating criteria-which 
could, potentially, cure a timing defect for the notice 
provided (see Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) and Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)), here, the Board finds that the Veteran has not been 
prejudiced by the timing of this notice, as the Veteran had 
an opportunity to submit relevant evidence after the notice 
was provided, and none was submitted.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA treatment records, Vet Center treatment records, and the 
report of a March 2007 VA examination.  Also of record and 
considered in connection with this matter are various written 
documents provided by the Veteran, and by his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record on the claim for an 
increased rating for PTSD is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods, pertinent to the January 2007 claim 
for increase.

The rating for the Veteran's PTSD has been assigned pursuant 
to Diagnostic Code 9411.  However, the actual criteria for 
rating the Veteran's disability are set forth in a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  

At the outset, the Board notes that, in addition to service-
connected PTSD, the medical evidence reflects a diagnosis of 
depressive disorder, not otherwise specified.  Where it is 
not possible to distinguish the effects of nonservice-
connected conditions from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
As there is no indication here that it is possible to 
distinguish the symptoms from the Veteran's various 
psychiatric disorders, the Board has considered all of his 
psychiatric symptoms in evaluating his service-connected 
PTSD.

The relevant medical evidence describing the severity of the 
Veteran's service-connected PTSD disorder during this period 
includes several outpatient treatment records from the VA 
Medical Center and Vet Center, as well as a report of a March 
2007 VA examination.

VA outpatient medical records from February 2006 reveal that 
the Veteran was alert, oriented, mildly irritable, stable in 
mood and mental status, and had frequent sleep disruption.  
Suicidal and homicidal ideation were denied.  Insight and 
judgment were unimpaired.  The Veteran denied a history of 
alcohol abuse.  The Veteran was divorced and lived alone.  In 
May 2006, the Veteran reported some flashbacks and 
nightmares.  He was hypervigilent.  On mental status 
examination, the Veteran was cooperative with normal speech, 
with calm mood, and appropriate affect.  Hallucinations and 
suicidal and homicidal ideation were denied.  Cognition and 
concentration were normal.  A GAF score of 65 was assigned.  
In June 2006, the Veteran reported that he was doing better, 
and a GAF score of 68 was assigned.  In September 2006, the 
Veteran accounted problems with sleeping.  He was alert and 
oriented to person, place, and time.  A GAF score of 67 was 
assigned.  

On VA examination in March 2007, the Veteran reported having 
insomnia, sleep disruptions, and nightmares once a month.  
Current homicidal and suicidal thoughts were denied.  The 
Veteran stated that he had a problem with trusting people.  
Hypervigilance and exaggerated startle response were noted.  
The Veteran retired from his job in 2005, due to age.

On mental status examination, the Veteran displayed some 
slight irritability.  His affect was flat, and speech was 
unremarkable.  The Veteran was oriented to person, time, and 
place.  Thought process was unremarkable.  Racing thoughts 
were reported to occur at night.  The Veteran had no 
delusions, exhibited appropriate behavior, and judgment and 
insight were intact.  Remote memory was normal, but recent 
and immediate memories were mildly impaired.  The Veteran was 
diagnosed with PTSD, and assigned a GAF score of 50.  The 
psychologist noted that the Veteran's functioning was fairly 
stable since his retirement in 2005.  The Veteran had 
reconnected with his daughter, and he was living in a mobile 
home on her property.  The Veteran's PTSD symptoms were noted 
to affect his social functioning, outside of his immediate 
family.

VA outpatient medical records from August 2008 reveal that 
the Veteran began regular counseling at the Vet Center.  The 
Veteran acknowledged feeling depressed, anxious, and 
irritable.  He reported variable sleep, but mainly due to 
back pain and diabetes.  Decreased energy was noted, with 
some social isolation.  The Veteran reported occasional 
nightmares, flashbacks, and hypervigilance.  Suicidal 
ideation was denied and had last occurred over 10 years ago.  
The Veteran stated that he was still friendly with his ex-
wife.

On mental status examination, the Veteran was alert and 
oriented in all spheres.  He was appropriately dressed.  
Affect was appropriate, and mood was irritable.  The 
Veteran's thoughts were organized and goal directed.  No 
evidence of psychosis was found.  The Veteran was guarded 
about information and slightly suspicious.  The Veteran 
reported occasional depressed mood, irritability, and some 
anxiety.  The Veteran had some difficulty sleeping, decreased 
energy, and social isolation.  He interacted well with his 
daughter and grandchildren.  The Veteran was diagnosed with 
depression, not otherwise specified, and PTSD.  The social 
worker assigned a GAF score of 70.

Vet Center treatment records from October 2006 to November 
2008 reveal that the Veteran was progressing well in 
counseling.  He mainly reported anxiety and anger issues, 
complicated by his sleep interruption.  He reported racing 
thoughts, especially at night.  He noted that he was socially 
isolated outside from his family, but he enjoyed being alone.  
His hobbies were described as knife making and hunting.  The 
Veteran reported having a recent panic attack.  His counselor 
noted that if the Veteran were working, he could only work 
for himself due to his social isolation.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that 
the criteria for rating in excess of 30 percent for service-
connected PTSD have not been met.

As indicated above, the Veteran's psychiatric symptoms have 
been manifested, primarily, by complaints of depressed mood, 
irritability, nightmares, flashbacks, sleep disturbance, some 
anxiety, and social isolation.  During his VA examination, 
the Veteran stated that he managed to maintain relationships 
with his family.  As noted by the VA examiner, the Veteran 
retired in 2005 due to age.  One incident of a panic attack 
was reported.  On mental status examinations, the Veteran's 
affect and speech were often appropriate, and he reported 
some difficulty with short-term memory.  Judgment and 
abstract thinking were intact.

The record reflects that the Veteran reported disturbances in 
motivation and mood, as well as difficulty with short-term 
memory.  He noted that he made lists to help him remember, 
and sometimes would forget the lists.  On several occasions 
the Veteran complained of having flashbacks and nightmares, 
but at his VA examination, he noted that nightmares occurred 
once per month.  The Veteran did not present with abnormal 
speech, judgment, or thinking on examination.  Affect was 
described as flat at times, but was also appropriate at other 
times.  Panic attacks rarely occurred.

The aforementioned medical evidence reflects that, pertinent 
to the January 2007 claim for increase, the Veteran's 
psychiatric symptoms have primarily included depressed mood, 
irritability, nightmares, flashbacks, sleep disturbance, some 
anxiety, and social isolation, which have resulted in no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  This is a level of occupational 
and social impairment consistent with the currently assigned 
30 percent disability rating.

At no point has the Veteran's PTSD met the criteria for at 
least the next higher, 50 percent, rating.  As noted above, 
under the General Rating Formula, the 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, the objective medical evidence does 
not show such symptoms as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; or 
impaired judgment that are characteristic of the 50 percent 
rating.

The Veteran has had some documented symptoms of difficulty in 
establishing and maintaining effective social relationships.  
Furthermore, a counselor at the Vet Center noted that the 
Veteran would also have trouble with work relationships, and 
would have to work for himself.  Although he has shown 
difficulty in establishing social relationships (and would 
also, presumably, have difficulty in establishing work 
relationships), the competent medical evidence reflects that 
he appears to have a good relationship with his family, 
including his grandchildren.  While the Veteran has reported 
having no friends, in a May 2008 Vet Center treatment record, 
he stated that he had a hobby of making knives and giving 
them to his friends.

The Board also finds that none of the assigned GAF scores, 
alone, provides a basis for assignment of any higher rating 
for the Veteran's service-connected PTSD.  The assigned GAF 
scores of record are 65 (in May 2006), 68 (in June 2006), 67 
(in September 2006), 50 (in March 2007), and 70 (in August 
2008).

Under the DSM-IV, GAF scores from 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Scores ranging from 
41 to 50 are indicative of serious symptoms (e.g, suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or a serious impairment in social, occupational, or school 
functioning (.e.g., no friends, unable to keep a job).  

The GAF scores of 65, 68, 67, and 70 clearly reflect even 
less impairment than that contemplated in the current 30 
percent rating; hence, these scores provide no basis for an 
increased rating.  While the lowest GAF score of 50 
conceivably suggests more significant impairment than what is 
contemplated in the 30 percent rating assigned, symptoms 
supporting such a score have not been documented.  On March 
2007 VA examination (at which time this score was assigned), 
the psychologist noted that the Veteran's functioning was 
fairly stable since his retirement in 2005.  The Veteran 
reported nightmares once per month and denied current 
suicidal and homicidal ideation.  Memory was described as 
"mildly impaired."  Social isolation was noted, but the 
Veteran acknowledged interaction with his daughter and 
grandchildren.  No symptoms demonstrating serious symptoms or 
a serious impairment in social, occupational, or school 
functioning -symptoms indicative of such a score pursuant to 
the DSM-IV-were noted.

Under the circumstances of this case, the Board finds that, 
pertinent to the current claim for increase, the Veteran's 
PTSD symptomatology has more nearly approximated the criteria 
for the 30 percent rather than 50 percent rating.  See 38 
C.F.R. § 4.7.  As the criteria for the next higher, 50 
percent, rating are not met, it follows that the criteria for 
an even higher rating (70 or 100 percent) likewise are not 
met.

As a final point, it is noted that, in analyzing this claim, 
the Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating. 
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant a 
higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's PTSD pursuant to 
Hart, and that the claim for a higher rating must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


